In a case like the present, involving the interpretation of a written instrument, it is the function of this court to construe the writing in the light of the facts which are admitted or found to exist. Pettee v. Chapter,86 N.H. 419. The contention of the defendant, Belle Weiner, at the argument was, not that the case was void of evidence to sustain the specific findings of the master, but that the facts found by him were insufficient to sustain his conclusion that "the deed from Bessie to Belle of March 4, 1929, was not considered by either party thereto as an absolute, indefeasible conveyance of Bessie's title to Belle." It is unnecessary to review in detail the findings of the master. It is sufficient to say that he found, upon competent evidence, certain facts regarding the conduct of the parties, contemporaneous with and subsequent to the execution of the document, indicating a practical construction of its terms, fully in accord with his final conclusion, with which we are quite content.
Exceptions overruled.
All concurred. *Page 390